 TECHNICOLOR, INC.241Technicolor,Inc.andLocal 201, Graphic Arts Interna-tional Union.Case 37-RC-1796October 2, 1973SUPPLEMENTAL DECISION, ORDER, ANDDIRECTION OF SECOND ELECTIONBY CHAIRMAN MILLER AND MEMBERS FANNINGAND PENELLOPursuant to a Stipulation for Certification UponConsent Election approved on October 18, 1972, anelection by secret ballot was conducted in the above-entitled matter on November 10, 1972, under the di-rection and supervision of the Regional Director forRegion 20,amongthe employees in the stipulatedunit.At the conclusion of the balloting, the partieswere furnished with a tally of ballots, which showedthat, of approximately 81 eligible voters, 74 cast validballots, of which 28 were for, and 46 against, thePetitioner. There were no void or challenged ballots.Thereafter, on November 15, 1972, the Petitioner filedtimely objections to conduct affecting the results ofthe election.Pursuant to the Board's Rules and Regulations,Series 8, as amended, the Regional Director investi-gated the objections and thereafter, on December 22,1972, issued and served on the parties his Report onObjections. In his report the Regional Director foundmerit in Objection 2 and recommended that a newelection be directed; he therefore found, it unneces-sary to rule on the remaining Objections 1, 3, 4, 5, 6,and 7. In a Decision and Order dated February 8,1973, a three-member panel of the National LaborRelations Board declined to adopt the RegionalDirector's recommendations to sustain Objection 2and direct a new election. The case was remanded tothe Regional Director to rule on the remaining objec-tions.On February 26, 1973, the Petitioner withdrew Ob-jections 1, 2, 4, 5, and 6. The Regional Director forRegion 20 caused an investigation of objections to bemade and issued an order directing that a hearing beheld for the purpose of receiving evidence to resolvethe issues raised with respect to the remaining objec-tions, 3 and 7. It was further ordered that the HearingOfficer designated to conduct the hearing prepare andcause to be served on the parties a report containingresolutions on the credibility of witnesses, findings offact, and recommendations to the Board as to thedisposition of saidissues.Pursuant to the Regional Director's order, a hear-ing was held at Honolulu, Hawaii, on March 23, 1973,before Hearing Officer Carole R. Kurata. All partiesparticipated and were given full opportunity to beheard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.On May 22, 1973, the Hearing Officer issued andserved on the parties her Report on Objections, withfindings and recommendations, in which she recom-mended that the Petitioner's Objection 3 be overruledand the Petitioner's Objection 7 be sustained and,accordingly, that a second election be directed. TheEmployer filed timely exceptions to theHearingOfficer's report and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that no prejudicialerror was committed.' The Board has considered theobjections,theHearingOfficer'sreport,theEmployer's exceptions and brief, and the entire- re-cord in this,case,and hereby adopts the findings,conclusions, and recommendations of the HearingOfficer?Accordingly, we shall set the election aside anddirect that a second election be conducted.1The Employer excepts to a- "prejudicial withholding of information" atthe hearing by reason of the absence of a counsel for the General Counselduring the hearing on objections,a point it further explained in its June 29,1973, letter to the Executive Secretary, which letter it asked to have attachedto its exceptions.In our view the Employermisconceives the purpose ofhaving the Regional file available during the hearing In this case the file, asthe Hearing Officer informed the parties in advance,was in the hands of theOfficer-in-Charge in an adjacent room "at the disposal of the parties to theproceeding in the event any party needed any affidavit or otherpertinentinformation relevant to the proceeding from the Regional Office file." TheEmployer does not contend that it was denied any information it requestedbut essentially that affidavits of persons who did not testify "may" havecontained information supportive of its position This ignores the fact thataffidavits of those who donottestify are not available to the parties. SeeHollyFarms Poultry Industries,Inc,181 NLRB 890, In 1, stating the establishedBoard practice to direct the production only of those affidavits given byemployees who have testified at Board hearings,for purposes of possibleimpeachment by cross-examination, as requiredby Jencks vUS., 353 U.S657. Likewise the Board'sRules and Regulations,Series 8,as amended, Sec.102.118, speak in terms of production of witnesses' statementsafterdirecttestimony.To dootherwise would needlessly subject employees to possibleretaliation and thus impair the investigative processes of the Board.2 In the absence of exceptions we adoptpro formathe Hearing Officer'sdisposition of Objection 3. In adopting the conclusion of the Hearing Officerthat Objection 7 should be sustained,we neither adopt nor pass on theHearing Officer's comments that the Employer violated Federal law bygranting wage increases in excess of 5.5 percent during 1972. We also consid-er it unnecessary torelyon the wage increases granted prior to the electionto certain probationary employees,finding that,absent other relevant con-siderations, the increases to-other employees sufficiently support the objec-tions and warrant setting aside the election.206 NLRB No. 30 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERor, Inc., working out of its Hawaii facility, be, and ithereby is set aside.It is hereby ordered that the election conducted on[Direction of Second Election andExcelsiorfoot-November 10, 1972, among employees of Technicol-note omitted from publication.]